DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-29 and 31 are pending. Claims 4 and 5 are withdrawn. Claims 1-3, 6-29 and 31 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. The claims still fail to comply with the written description requirement as they allow for comparison of the amount of time for each individual layer to wear to a first depth as compared to a component with no layers. However, the original disclosure only supports the comparison of wear for the composite product (combination of all the layers) against an uncoated product. Please see rejection below for recommended language.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3, 6-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1, 14, 23 and 31 recite “the comparison factor being indicative of a first amount of time during which the first coating layer, the second coating layer, and the primer layer wears to a first depth divided by a second amount of time during which a portion of the oilfield operational component without the first coating layer, the second coating layer, and the primer layer wears to a second depth equal to the first depth”. This limitation is not supported by the original disclosure. As currently claimed, the language allows for comparison of the amount of time for each individual layer to wear to a first depth as compared to a component with no layers. This new recitation is not supported by the original disclosure. The original disclosure provides that the comparison factor is indicative of a first amount of time during which the fully coated component (and not any one or more specific layers) wears to a certain depth compared against the same component with no coating at all, which is different from what is now claimed. Therefore, claims 1, 14, 23 and 31 fail to comply with the written description requirement. Claims 2, 3, 6-13, 15-22 and 24-29 depend from either claim 1, 14, or 23 and fail to comply with the written description requirement for the same reasons. The Examiner recommends adding the following language, --and form a coated oilfield operational component-- directly after “enhance wear resistance of the oilfield operation component” and replace [the comparison factor being indicative of a first amount of time during which the first coating layer, the second coating layer, and the primer layer wears to a first depth] with --the comparison factor being indicative of a first amount of time during which the coated oilfield operation component wears to a first depth--.

Conclusion
	Claims 1-29 and 31 are pending. 
Claims 4 and 5 are withdrawn. 
Claims 1-3, 6-29 and 31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 19, 2022Primary Examiner, Art Unit 1717